Citation Nr: 0822112	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to July 26, 2007 
and to a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

In December 2006 the veteran testified at a hearing before 
the undersigned Veterans Law Judge via video conference at 
the New Orleans, Louisiana RO.  A transcript of the hearing 
testimony is in the claims file.

This case was previously remanded by the Board in January 
2007.  

In May 2008, the veteran submitted additional lay evidence 
directly to the Board, which reflected the current state of 
his disability.  The veteran included a waiver of RO review 
of this newly submitted evidence.


FINDINGS OF FACT

1.  From March 2003 until July 2007, the veteran exhibited 
PTSD symptoms such as hypervigilance, flashbacks, nightmares, 
impaired impulse control, social avoidance, inability to deal 
with social gatherings, irritability, depression and 
difficulty in establishing and maintaining effective work and 
social relationships, due to his PTSD.

2.  Examination in July 2007 shows that the veteran is 
severely isolated, unable to function socially or to hold a 
job, due to his PTSD. 




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent prior to 
July 26, 2007, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a staged rating of 100 percent from July 
26, 2007 for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and analysis

A July 2003 rating action granted the veteran service 
connection and a 30 percent rating for PTSD.  The July 2003 
rating decision was the initial rating granting service 
connection for PTSD, therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A staged rating has been assigned in 
this case.  By rating action in October 2007 the RO granted 
the veteran a 70 percent staged rating for PTSD, effective 
from July 26, 2007.  The veteran has continued to express 
disagreement with his evaluation.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

At the December 2006 hearing, the veteran reported that he 
basically had become a loner and when his wife would try to 
talk to him, he would yell at her.  The veteran asserted that 
he tried to avoid thinking about what happened in Vietnam, 
but it just keeps coming back to him.  The veteran discussed 
his sleep disturbances and nightmares and his hypervigilance, 
always walking around and checking things in his house.  He 
also testified that he has no social life and goes to church 
once a month, which he hurries to get home from.  The veteran 
also indicated that he heard voices sometimes and has thought 
about hurting other people but not himself.  The veteran 
testified that he often thinks about the Iraq war and the 
troops going over there, and then it's as if he's reliving 
some of the events he went through.  

The Board has reviewed all the medical records related to 
this claim including:  VA psychological examination reports 
from June 2003 and July 2007 and VA outpatient treatment 
records from February 2003 to April 2007.

The June 2003 VA examiner reported that the veteran appeared 
appropriately dressed with adequate hygiene.  Eye contact was 
inconsistent and his eyes were often closed or diverted.  
Thought processes were linear and there were no signs of a 
thought disorder or psychosis.  The veteran's affect was 
restricted and he was somber when discussing his military 
service and tearful when discussing wife.  He denied any 
suicidal or homicidal ideation.  The veteran described 
flashbacks that took place multiple times a week.  He also 
discussed diminished interest in activities, a foreshortened 
sense of future and detachment from others.  The veteran 
reported only sleeping three to four hours per night.  The 
veteran also stated that he has difficulty controlling his 
anger and often lashes out at his wife.  The examiner found 
that the veteran had symptoms of hypervigilance, flashbacks, 
nightmares, impaired impulse control, social avoidance, 
inability to deal with social gatherings, irritability, 
depression and difficulty in establishing and maintaining 
effective work and social relationships, due to PTSD.  There 
were also symptoms noted that were unrelated to the veteran's 
PTSD, including a report of passive suicidal ideation.  The 
veteran was reported to have a GAF score of 65.


A VA outpatient treatment record from May 2005 shows that the 
veteran exhibited symptoms of PTSD such as nightmares, 
flashbacks and anger.  He also was suffering from intrusive 
thoughts, avoidance of others, emotional detachment, and a 
sense of foreshortened future and loss of interest in 
activities.  He exhibited hypervigilance with sleep 
difficulty and irritability, as well as depression and 
inability to concentrate.  No suicidal or aggressive ideation 
was exhibited.  The veteran was reported to have a GAF score 
of 46.

VA medical records from September 2006 to April 2007 
indicated that the veteran suffered from sleep disturbance 
and nightmares and that the veteran often had a depressed 
mood and tearful affect.  He denied suicidal or homicidal 
ideation.  The veteran was noted to display irritability and 
was very bothered by the shootings that took place at 
Virginia Tech.  He also indicated a desire to not be around 
anyone. 

The VA examiner in July 2007 noted that the veteran was 
cooperative, but the veteran had difficulty maintaining 
concentration due to his inability to control his emotions, 
as he cried throughout the interview.  He was oriented times 
four, but his grooming and hygiene were marginal.  The 
veteran was agitated and depressed.  No delusions or 
hallucinations were detected and the veteran denied any 
current suicidal or homicidal ideation.  The veteran 
indicated his hyperarousal symptoms and avoidance had 
increased over the last few years and he avoids reminders of 
his trauma, including thoughts, feelings and activities, as 
well as people, places and things.  His intrusive memories 
occur daily.  He has a high degree of difficulty controlling 
his emotions and as a result he isolates from others.  The 
veteran reported high levels of distress about his memories 
of Vietnam and increased irritability, hyperstartle response 
hypervigilance, isolation and depression.  The veteran also 
reported marital problems as a result of his PTSD symptoms.  
The examiner found that the veteran has less control over his 
emotional reactivity to trauma reminders, and these emotional 
reactions make it difficult for him to function.  In 
addition, the veteran now only leaves his house to receive 
treatment at the VA outpatient clinic.  The examiner found 
that the veteran lives a life of severe isolation and does 
not appear to be capable of working or engaging in normal 
social behavior without exacerbating his PTSD.  The veteran 
was reported to have a GAF score of 40.  


In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

A.  Prior to July 26, 2007

The July 2003 rating action granted the veteran service 
connection and a 30 percent rating for PTSD.  The Board 
finds, however, that the evidence prior to July 26, 2007 
meets the criteria for a 50 percent rating for the veteran's 
PTSD.  As shown above, the veteran had symptoms of 
hypervigilance, flashbacks, nightmares, impaired impulse 
control, social avoidance, inability to deal with social 
gatherings, irritability, depression and difficulty in 
establishing and maintaining effective work and social 
relationships, due to PTSD.  These symptoms, along with GAF 
scores as high as 65 and as low as 46 indicate that the 
veteran met the criteria for a 50 percent rating.

The veteran's symptoms prior to July 26, 2007 do not meet the 
criteria for a 70 percent rating for PTSD.  Although the 
veteran had a GAF score of 45 in May 2005, none of the 
evidence of record prior to July 26, 2007 shows suicidal 
ideation due to PTSD; obsessional rituals that interfere with 
routine activities; speech that is illogical, obscure or 
irrelevant; or spatial disorientation.  While there is 
indication of depression, the record does not indicate that 
the veteran experienced a complete inability to establish and 
maintain effective social and work relationships during this 
period of time.  Additionally there is no indication of a 
neglect of personal hygiene or appearance.  Consequently, the 
Board finds that the disability picture for the veteran's 
service-connected PTSD does not more nearly approximate the 
criteria for a 70 percent evaluation than those for a 50 
percent evaluation prior to July 26, 2007.  

B.  From July 26, 2007

The Board finds that the medical evidence from July 26, 2007 
indicates that the veteran meets the criteria for a 100 
percent rating for his PTSD.

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The severity of the effects of a mental disorder determines 
the rating, and to be assigned a 100 percent rating, a mental 
disorder must cause total occupational and social impairment.  
Id.  

In July 2007, the veteran's GAF score was 40, which reflects 
total impairment in the veteran's social and occupational 
functioning.  Other evidence in the record supports the 
conclusion that the veteran now experiences total social and 
employment impairment.  The July 2007 examiner made 
observations about the veteran's severe isolation, inability 
to function socially or to hold a job (the veteran does not 
appear to be capable of working due to PTSD).  Given the 
comments of the examiner, the veteran's GAF score, and his 
worsening symptoms, the record now more nearly approximates 
total occupational and social impairment than just a 
deficiency in occupational and social impairment contemplated 
in a 70 percent disability rating.  See 38 C.F.R. § 4.7 (when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

As for the duty to notify, in a June 2003 letter sent before 
the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Furthermore, the veteran was sent a letter in February 2007 
which provided him information regarding initial-disability-
ratings and effective-date elements of a claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter informed 
him of information and evidence necessary to substantiate an 
increased rating claim; informed him of the information that 
VA will seek to provide and informed him of the information 
that the veteran is expected to provide.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records, VA medical 
records and private medical records.  The veteran has also 
been provided VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

An initial rating of 50 percent for PTSD prior to July 26, 
2007 is granted, subject to the law and regulations regarding 
the payment of monetary benefits.

An increased rating of 100 percent for PTSD from July 26, 
2007 is granted, subject to the law and regulations regarding 
the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


